Citation Nr: 9935552	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-16 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
recurrent aseptic meningitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
November 1993.  Her DD 214 shows service in support of Desert 
Shield/Storm, from August 2, 1990 to November 1, 1993.  

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
January 1997.  The case has been returned to the Board for 
further appellate consideration.

The appellant provided testimony before a traveling member of 
the Board sitting at Phoenix, Arizona, in July 1996.

In the course of this appeal service connection was granted 
for degenerative changes in the thoracic spine, x-ray 
evidence only, rated noncompensable, and a noncompensable 
evaluation for idiopathic urticaria was confirmed and 
continued.  There is no notice of disagreement to this 
decision in file.  38 C.F.R. § 20.200 (1999)


REMAND

The appellant attended a Travel Board hearing in Phoenix in 
July 1996.  She was informed in November 1999 that the Board 
member that conduct that hearing was no longer with the 
Board, and she was provided with options as to another 
hearing if she so desired.  Her response of November 29, 1999 
appears to indicate that she wanted to attend a hearing 
before a member of the Board at the RO.  

Dr. Block provided the appellant neurological evaluation 
April 3, 1998.  He indicated that laboratory studies and 
tests to include ANA, a "sed rate," a lupus anticoagulant, 
and an anti-cardiolipin antibody should be performed.  Dr. 
Kennedy, on general medical examination April 15, 1998, noted 
that neurological studies for Lyme disease and syphilis would 
be requested.

A deferred rating action of August 6, 1998 noted that the 
studies referred to by Dr. Block were not included with the 
examination report, or in the examination by Dr. Kennedy.  A 
request was made to determine whether such evaluations were 
preformed, and if not why not.  The April 3, 1998, 
examination report by Dr. Block was annotated by another 
physician on November 5, 1999, to the effect that tests for 
Lyme disease and syphilis were negative.  The Board notes 
that, while Dr. Kennedy requested the Lyme disease and 
syphilis tests, the current record does not show that the 
tests requested by Dr. Block were performed, and if they were 
performed, that they were reviewed.  

In light of the above, the Board must find that in order to 
fulfill its statutory duty to assist the veteran and 
adequately develop her claim, the Board believes that further 
development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  Accordingly, the case is remanded to the 
RO for the following actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of her claim.  Medical evidence 
documenting recurrence of meningitis, and 
recovery time, such as time off from work 
or school, would be helpful.  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the appellant for a hearing 
before a traveling member of the Board of 
Veterans' Appeals.  A copy of the notice 
to the appellant of the scheduling of the 
hearing should be placed in the record.

3.  The RO should determine whether the 
tests and studies requested by Dr. Block 
April 3, 1998, were performed.  If the 
testing was not performed, or the results 
are not available, appropriate action 
should be taken to obtain the indicated 
testing.  Once the test results are 
available, Dr. Block should review them, 
if he is available.  Dr. Block should 
indicate what, if anything, the test 
results demonstrate in regards to the 
claim for an increased rating for 
recurrent aseptic meningitis.  If Dr. 
Block is not available, the test results 
should be reviewed by another 
appropriately qualified physician who 
must also review of the report of the 
April 3, 1998, examination, as well as 
any medical material submitted since 
then.  The physician should indicate 
what, if anything, the test results 
demonstrate in regards to the claim for 
an increased rating for recurrent aseptic 
meningitis.  If Dr. Block or the 
alternative physician believe that a 
response to the questions raised by the 
Board can not be formulated without a 
further examination, such an examination 
should be conducted.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 











